DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that invoke 35 U.S.C. 112(f) are as follows:
Claim 1 recites the limitation “indicator”, which invokes 35 U.S.C. 112(f), wherein the structure of this limitation is sufficiently described in the specification as being directed towards “a vibrational indicator, an audible indicator, or an electric stimulator” (Applicant’s Specification, Paragraph [0024]). For examination purposes, a vibrational indicator, an audible indicator, or an electric stimulator, or an equivalent thereof is considered to read on the “indicator”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahoney (US-20190134454-A1).
Regarding claim 1, Mahoney teaches a system for a user, the system comprising: a sensor that is configured to be coupled to the user (Inertial measurement units (IMUs) measure and enable computation of kinematic data (positions, velocities and accelerations) of points on the suit and wearer (Mahoney, Paragraph [0074])); an indicator (the sensor data may indicate that the user has been in the squat position for over a period of time… The exosuit may provide a notification that the user is struggling to maintain form or perform the movement. In addition, a user device 820 may also provide a notification that the user is struggling to maintain form or perform the movement (Paragraph [0121]); The exosuit may provide visual, audio, or haptic feedback or cues to inform the user of various exosuit operations. For example, the exosuit may include vibration motors to provide haptic feedback. As a specific example, two haptic motors may be positioned near the front hip bones to inform the user of suit activity when performing a sit-to-stand assistive movement. In addition, two haptic motors may be positioned near the back hip bones to inform the user of suit activity when performing a stand-to-sit assistive movement (Paragraph [0078]); wherein this reads on the 35 U.S.C. 112(f) interpreted structure of the claimed indicator); a computing device in communication with the sensor and the indicator (The exosuit may have a UX/UI controller that is defined as a node on another user device, such as a computer or mobile smart phone (Paragraph [0077])), wherein the computing device is configured to: receive a plurality of inertial measurements from the sensor (The sensor and controls layer captures data from the suit and wearer, utilizes the sensor data and other commands to control the power layer based on the activity being performed, and provides suit and wearer data to the UX/UI layer for control and informational purposes (Paragraph [0073])); determine, based on the plurality of inertial measurements from the sensor, an occurrence of an improper movement (If the user's position is not correct, user device 420 may show region(s) on avatar 425 that are not aligned properly. In addition, 
Regarding claim 2, Mahoney teaches the system of claim 1, wherein the sensor comprises an inertial measurement unit (IMU) (Paragraph [0074]).
Regarding claim 4, Mahoney teaches the system of claim 1, wherein the indicator comprises a motor that is configured to cause a vibration (Paragraph [0078]).
Regarding claim 5, Mahoney teaches the system of claim 1, further comprising a strap that is configured to secure the sensor to a leg of the user (The flexible underlayer can include straps (Paragraph [0055]); Base layer 100 can include thigh LDMs 106 and 108 that are secured around the thigh region of the human (Paragraph [0085])).
Regarding claim 6, Mahoney teaches the system of claim 5, further comprising an enclosure coupled to the strap, wherein the enclosure houses the sensor, the indicator, and the computing device (components such as motors, batteries, cables, or circuit boards may be housed within an enclosure, fully or partially covered or surrounded in padded material such that the components do not cause discomfort to the wearer, are visually unobtrusive and integrated into the exosuit, and are protected from the environment (Paragraph [0062])).
Regarding claim 19, Mahoney teaches method comprising: coupling a sensor of a system to a leg of a user (Paragraph [0055]), wherein the system comprises: the sensor (Paragraph [0074]); an indicator (Paragraphs [0121], [0078]); a computing device in communication with the sensor and the indicator (Paragraph [0077]), wherein the computing device is configured to: receive a plurality of inertial measurements from the sensor (Paragraph [0073]); determine, based on the plurality of inertial 
Regarding claim 20, Mahoney teaches the method of claim 19, wherein user has a thigh, wherein coupling the sensor to the leg comprises coupling the sensor to the thigh of the user (Paragraphs [0055], [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Mohrman (US-20170189752-A1).
Regarding claim 3, Mahoney teaches the system of claim 1, wherein the sensor measures accelerometer data (Mahoney, Paragraph [0109]), but Mahoney fails to explicitly disclose that the sensor comprises a three-axis accelerometer. Mohrman discloses a system for determining an occurrence of improper movement, wherein Mohrman explicitly discloses a sensor that comprises a three-axis accelerometer data (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers) (Mohrman, Paragraph [0034])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate the sensor comprising a three-axis accelerometer as taught by Mohrman as this amounts to mere simple .
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Dowling (US-20130244211-A1).
Regarding claim 7, Mahoney teaches the system of claim 1, wherein Mahoney discloses the determination of improper movement (The control circuitry can compare the exercise factors to the parameters to determine whether the movement and/or form is within an acceptable deviation of the ideal biomechanical movement and form for the exercise (Mahoney, Paragraph [0120]); It is to be understood that the disclosed subject matter is not limited in its application to the details of construction and to the arrangements of the components set forth in the following description or illustrated in the drawings. The disclosed subject matter is capable of other embodiments and of being practiced and carried out in various ways (Paragraph [0180])), but Mahoney fails to explicitly disclose that the improper movement corresponds to an outward thigh swing. Dowling discloses a system for determining an occurrence of improper movement, wherein Dowling explicitly discloses the improper movement corresponds to an outward thigh swing (In terms of thigh coronal angular velocity, at baseline 16 subjects had a positive value (indicating an inward movement of the thigh after initial contact) and one subject had a negative value (indicating an outward movement of the thigh after initial contact) (Dowling, Paragraph [0083])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate the improper movement corresponding to an outward thigh swing as taught by Dowling, as an outward thigh swing is a risk parameter for ACL injuries (The study described herein provided immediate visual feedback based on measurements of parameters (knee flexion angle, trunk lean, and thigh coronal angular velocity) 
Regarding claim 8, Mahoney in view of Dowling teaches the system of claim 7, wherein the computing device is configured to determine the occurrence of the improper movement based on a metric surpassing a threshold (Mahoney, Paragraph [0120]).
Regarding claim 9, Mahoney in view of Dowling teaches the system of claim 8, but Mahoney fails to explicitly disclose that the metric is an abduction angle. Dowling explicitly discloses a metric of an abduction angle (Dowling, Paragraph [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate the improper movement corresponding to an outward thigh swing as taught by Dowling, as an outward thigh swing is a risk parameter for ACL injuries (Dowling, Paragraph [0064]).
Regarding claim 10, Mahoney in view of Dowling teaches the system of claim 8, but Mahoney fails to explicitly disclose that the metric is a foot orientation angle. Dowling explicitly discloses a metric of a foot orientation angle (Module consists of inertial measurement units containing accelerometers and gyroscopes placed on the subject's foot… measure the kinematic time continuous parameters describing the movement of the body segments during the squat (foot progression angle) (Dowling, Paragraph [0092])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate the improper movement corresponding to an outward thigh swing as taught by Dowling, as an outward thigh swing is a risk parameter for ACL injuries (Dowling, Paragraph [0064]).
Regarding claim 11, Mahoney in view of Dowling teaches the system of claim 8, but Mahoney fails to explicitly disclose that the metric is a trunk lean angle. Dowling explicitly discloses a metric of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate the improper movement corresponding to an outward thigh swing as taught by Dowling, as an outward thigh swing is a risk parameter for ACL injuries (Dowling, Paragraph [0064]).
Regarding claim 12, Mahoney in view of Dowling teaches the system of claim 8, but Mahoney fails to explicitly disclose that the metric is a shank orientation angle. Dowling explicitly discloses a metric of a shank orientation angle (The gyroscope and accelerometer measurements are combined together (using the method described in Example 1) to measure the kinematic time continuous parameters describing the movement of the body segments during the squat (shank angle with the floor to determine knee position relative to the foot) (Dowling, Paragraph [0092])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate the improper movement corresponding to an outward thigh swing as taught by Dowling, as an outward thigh swing is a risk parameter for ACL injuries (Dowling, Paragraph [0064]).
Regarding claim 13, Mahoney in view of Dowling teaches the system of claim 8, wherein the metric is compared to the threshold during a select portion of a gait (For example, a particular user may have an abnormal gait (e.g., due to a car accident) and thus is unable to take even strides. The machine learning may detect this abnormal gait and compensate accordingly for it (Mahoney, Paragraph [0082]); Paragraph [0120])).
Claims 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Dowling as applied to claims 7-13 above, and further in view of Mohrman.
Regarding claim 14, Mahoney in view of Dowling teaches the system of claim 8, but Mahoney fails to explicitly disclose that the threshold is adjustable. Mohrman explicitly discloses a threshold that is adjustable (the thresholds used to provide prompting to the user can be dynamically adjusted based on the user's capabilities at the time, as measured though the distributions of multiple motion-related and physiological metrics (Mohrman, Paragraph [0163]); The metrics and change thresholds used to identify fatigue can be automatically calibrated and/or adapted to individual users based on changes observed when the user enters detectable fatigue states, and/or based on explicit reports by the user via the sensor platform, smartphone, smartwatch, and/or sports watch (Paragraph [0170])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Dowling so as to incorporate the threshold being adjustable so as to allow for the identification of fatigue (In some embodiments, a default set of threshold-exceeding changes, including a decrease in power output after compensating for incline, a change in cadence, a chance in stride length, or in any of the form metrics, are used to identify the onset of fatigue (Mohrman, Paragraph [0169])).
Regarding claim 15, Mahoney in view of Dowling and Mohrman teaches system of claim 14, but Mahoney fails to explicitly disclose that the controller is configured to automatically adjust the threshold based on at least one of: a passage of a predetermined amount of time; or a detection of an improvement. Mohrman explicitly discloses that the controller is configured to automatically adjust the threshold based on a passage of a predetermined amount of time (The timing of active feedback may also be controlled to produce sound at ideal times, e.g., between pieces of music or during quiet intervals (Mohrman, Paragraph [0071]); Timer(s) within the sensing and/or computation devices can be used to determine stride times. These metrics, combined, can be used to calculate the average speed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Dowling so as to incorporate that the controller is configured to automatically adjust the threshold based on a passage of a predetermined amount of time as taught by Mohrman so as to allow for the identification of fatigue (In some embodiments, a default set of threshold-exceeding changes, including a decrease in power output after compensating for incline, a change in cadence, a chance in stride length, or in any of the form metrics, are used to identify the onset of fatigue (Mohrman, Paragraph [0169])).
Regarding claim 18, Mahoney in view of Dowling and Mohrman teaches the system of claim 14, but Mahoney fails to explicitly disclose that the threshold is adjustable based on user input. Mohrman explicitly discloses that the threshold is adjustable based on user input (“Known” parameters/values can refer to parameters/values that have been manually entered into the sensing system (e.g., via a user interface) by the user or a trainer. Each of the scaling factors (k1, k2, k3, k4, k5, k6) can be human-specific, user-specific (e.g., based on their level of general physical fitness, sport-specific fitness, running form, height and/or weight, muscle conditioning, genetics, etc.), body part specific, and/or specific to a given environment, terrain, elevation, types of apparel or footwear that a user is wearing, etc. In some implementations, one or more of the scaling factors or constants may be initialized to have generalized values (e.g., based on studies of a large group of individuals) and, over time, as the sensing system has gathered, stored, and/or processed sensor data for a specific user, the scaling factors or constants may vary to become more customized, either automatically or by manual request of a user. (Mohrman, Paragraph [0194])).
.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Dowling and Mohrman as applied to claims 14-15 and 18 above, and further in view of Avni (US-20130236867-A1).
Regarding claim 16, Mahoney in view of Dowling and Mohrman teaches the system of claim 15, but Mahoney fails to explicitly disclose that the improvement comprises one of: a change in frequency of steps in which the threshold is exceeded; or a step in which the metric does not exceed the threshold. Mohrman discloses the dynamic adjustment of a threshold based on a user’s capabilities at the time, wherein the dynamic adjustment of the threshold is to accommodate for the onset of fatigue (Mohrman, Paragraphs [0164], [0169]). Avni discloses a system for determining a patient’s gait performance, wherein Avni further discloses a step in which the metric does not exceed the threshold (FIG. 20 provides an example where the patient does not reach the training goal and the therapist drags the threshold limits to a new area (FIG. 21) within the patient capabilities (Avni, Paragraph [0261], Figure 20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Dowling and Mohrman so as to incorporate the improvement comprising a step in which the metric does not exceed the threshold as taught so as to identify user capabilities and match patient ability (The therapist can update the feedback thresholds while performing the training exercise online to match the patient's ability with 
Regarding claim 17, Mahoney in view of Dowling, Mohrman, and Avni teaches the system of claim 16, but Mahoney fails to explicitly disclose that the computing device is configured to determine an occurrence of the step in which the metric does not exceed the threshold and, reduce the threshold in response to the occurrence. Avni discloses that the computing device is configured to determine an occurrence of the step in which the metric does not exceed the threshold and, reduce the threshold in response to the occurrence (FIG. 20 provides an example where the patient does not reach the training goal and the therapist drags the threshold limits to a new area (FIG. 21) within the patient capabilities (Avni, Paragraph [0261], Figures 20 and 21)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Dowling, Mohrman, and Avni so as to incorporate the computing device being configured to determine an occurrence of the step in which the metric does not exceed the threshold and, reduce the threshold in response to the occurrence as taught by Avni in order to identify patient capabilities and adjust the threshold so as to be within the patient’s abilities (Avni, Paragraph [0261], Figures 20 and 21), as patient capabilities can dynamically change over time due to fatigue as evidenced by Mohrman (Mohrman, Paragraphs [0164], [0169]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walsh (US-20160346156-A1) discloses a system for determining patient compliance to a stance and/or mobility threshold, wherein the threshold is adjustable based on patient progression (In addition, as the user improves his or her walking, modules of the modular system 100 can be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791